DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                                   FOURTH DISTRICT

                             KENDALL DURAND,
                                Appellant,

                                         v.

                            STATE OF FLORIDA,
                                 Appellee.

                                   No. 4D20-1948

                             [February 10, 2021]

   Appeal of order denying rule 3.800 motion from the Circuit Court for
the Seventeenth Judicial Circuit, Broward County; Ernest A. Kollra Jr.,
Judge; L.T. Case No. 96-015506CF10A.

   Kendall Durand, Mayo, pro se.

   No appearance required for appellee.

PER CURIAM.

   Kendall Durand appeals an order denying his rule 3.800(a) motion to
correct an illegal sentence. Durand was convicted of first-degree murder
with a firearm and attempted first-degree murder with a firearm and was
sentenced to two consecutive terms of life in prison. In his rule 3.800(a)
motion, he argued that his sentences are illegal because the court failed
to impose the three-year mandatory minimum sentences required by
section 775.087(2), Florida Statutes (1996), for possession of a firearm.

    We affirm the order denying Durand’s motion because any illegality in
failing to impose the mandatory minimum sentences is in his favor and
cannot be challenged.      Mitchell v. State, No. 4D20-860, 2020 WL
6154241, at *2 (Fla. 4th DCA Oct. 21, 2020); see also Earl v. State, 276
So. 3d 359 (Fla. 1st DCA 2019), rev. granted, No. SC19-1506, 2019 WL
6490732 (Fla. Dec. 3, 2019). We again certify conflict with Solomon v.
State, 254 So. 3d 1121 (Fla. 5th DCA 2018), Burks v. State, 237 So. 3d
1060 (Fla. 3d DCA 2017), and Vargas v. State, 188 So. 3d 915 (Fla. 5th
DCA 2016).

   Affirmed; conflict certified.
LEVINE, C.J, GROSS and DAMOORGIAN, JJ., concur.

                         *        *        *

  Not final until disposition of timely filed motion for rehearing.




                                  2